                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                          NO. 5:17-CR-118-D-1


  UNITED STATES OF AMERICA
                                                                         ORDER TO SEAL
       V.

  COREY MICHAEL EDWARDS


       On motion of the Defendant, Corey Michael Edwards, and for good cause shown, it is

hereby ORDERED that DE 102 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This __.1..C.cL day of   Jtt \12021.

                                          United States District Judge




        Case 5:17-cr-00118-D Document 111 Filed 07/26/21 Page 1 of 1
